94 F.3d 642
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory Allen MILTON, Plaintiff--Appellant,v.Glenn WEATHERHOLTZ;  William Meadows;  T. Walton, Sergeant;Dan L. Blye, Deputy;  Don Farley, Sheriff,Defendants--Appellees.
No. 96-6372.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 15, 1996.Decided Aug. 20, 1996.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.
Gregory Allen Milton, appellant pro se.  James Morton Bowling, IV, St. John, Bowling & Lawrence, Charlottesville, VA, for appellees.
W.D.Va.
APPEAL DISMISSED.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to reconsider the magistrate judge's order denying the appointment of counsel.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED